Citation Nr: 0508324	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left lower extremity secondary to service-connected low back 
strain.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1990 to October 
1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 decision by 
the RO which denied an increased rating for the low back 
disability and secondary service connection for a left lower 
extremity disability.  The Board remanded the appeal to the 
RO for additional development in February 2001 and June 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As indicated above, the Board remanded the appeal to the RO 
in February 2001 and June 2003 to determine the nature and 
etiology of the veteran's left lower extremity complaints and 
the current severity of his low back disability.  The Board 
specifically requested that the examiner provide opinions as 
to whether the left lower extremity symptoms were due to or 
aggravated by the service-connected low back disability, and 
whether there was any functional loss of the lower back due 
to pain or on repeated use under 38 C.F.R. §§ 4.40 and 4.45, 
and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the June 2003 remand, the Board noted that the findings on 
VA orthopedic and neurological examinations in March and 
April 2002, respectively did not provide a clear picture of 
the nature or etiology of the veteran's left lower extremity 
problems or include sufficiently detailed information to 
assess the degree of functional impairment of the back.  
Because the remand instructions were not complied with, the 
Board was required to remand the appeal for another 
examination under the holding in Stegall v. West, 11 Vet. 
App. 268 (1998); see also 38 C.F.R. § 19.9 (2004).  

The veteran was afforded another VA examination in May 2004.  
However, that examination was, likewise, deficient and did 
not provide adequate responses to the specific questions in 
the remand instructions.  The examiner did not offer an 
opinion as to whether the left leg disability was being 
aggravated by the service-connected low back disability, nor 
did she provide any information on the question of functional 
loss of the lower back due to pain, weakness, fatigability, 
incoordination, or during flare-ups.  

Given the absence of relevant clinical information and 
failure to obtain the requested medical opinion, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
necessary.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should obtain records from all 
medical care providers, VA and non-VA who 
treated the veteran for his low back 
disability and left lower extremity 
complaints since May 2004.  If records 
cannot be obtained, this should be noted 
in the claims folder, and the veteran 
should be notified and so advised.  

2.  The veteran should be afforded a VA 
examination by a physician to determine 
the nature and, if feasible, the etiology 
of any identified disability of the left 
lower extremity, and the current severity 
of his service-connected low back 
disorder.  The claims folder, a copy of 
this REMAND, and a copy of the revised 
rating criteria for intervertebral disc 
syndrome must be made available to the 
examiner for review.  The physician must 
indicate in the report whether the claims 
file has been reviewed.  All appropriate 
testing should be undertaken in 
connection with the examination.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, that should so indicated and 
an explanation provided.  The clinical 
findings and reasons upon which the 
opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

I  The examiner should diagnose all 
disabilities of the left lower 
extremity and offer an opinion as to 
whether it is at least as likely as 
not that any identified disability 
of the left lower extremity is 
proximately due to or the result of 
the service-connected low back 
disability.  The examiner should 
also comment on whether it is at 
least as likely as not that any 
identified disability of the left 
lower extremity is being aggravated 
by the service-connected low back 
disability.  If aggravation is 
noted, the degree of aggravation 
should be quantified, if possible.  
In formulating a response, the 
physician should utilize the 
highlighted phrase which sets forth 
the standard of proof necessary to 
prove a claim.  

II  The examiner should note any 
limitation of motion in the 
lumbosacral spine, and indicate what 
is considered normal range of 
motion.  

III  The examiner should determine 
whether the low back exhibits 
weakened movement, excess 
fatigability, or incoordination 
which is attributable to the service 
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion 
or favorable, intermediate or 
unfavorable ankylosis.  

IV  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
lower back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's low back disability in 
accordance with the specified criteria.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims.  
This should include consideration of 
whether any identified left leg condition 
is proximately due to or the result of, 
or being aggravated by the service-
connected low back disability.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  The 
RO's consideration should include both 
the old and the revised rating criteria 
for the low back disability.  It should 
be noted that application of the new 
regulations is not appropriate prior to 
the effective date of the regulation 
changes.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


